DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elected Species

    PNG
    media_image1.png
    479
    612
    media_image1.png
    Greyscale

The elected species was not found. Under MPEP 803.02, the search was again expanded to find an examinable species.

Examinable Species


    PNG
    media_image2.png
    312
    437
    media_image2.png
    Greyscale

Compound 1 (page 9) reads on claims 66-67, 69, 71, 74-77, 83-85.  Claims 68, 70, 72-74, 78-82 is withdrawn for further consideration in this office action as not reading on the examinable species. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 66-67, 69, 71, 74-77, 83-85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macdonald (US 2016/0172600).

Regarding Claim 66-67, 69, 71, 74-77, Macdonald teaches Compound 1 which reads on applicants’ Formula II wherein R1 and R4 = H; A = phenyl; R2 and R3 = D (X = O, L = phenylene, R = H) (per claims 66-67, 69, 71, 74-77).

Regarding Claims 83-85, Macdonald teaches an anode, a cathode and an organic layer formed between the anode and the cathode. The organic layer contains at least a light emitting layer, and may be formed only of a light emitting layer, or may have one or more organic layer in addition to the light emitting layer. Examples of the organic layer include a hole transporting layer, a hole injection layer, an electron barrier layer, a hole barrier layer, an electron injection layer, an electron transporting layer and an exciton barrier layer (paragraph 87). Compound 1 is in the light emitting layer as the light emitting material (paragraphs 21-22) (per claim 83-84). The light emitting layer also contains a host material (paragraph 93) (per claim 85).

Response to Amendment
The office has applied new art; applicants’ arguments are moot. Non-Final office action submitted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY D CLARK/Primary Examiner, Art Unit 1786